ACCEPTED
                                                                                                                  12-15-00029-CV
                                                                                                     TWELFTH COURT OF APPEALS
                                                                                                                   TYLER, TEXAS
                                                                                                             7/30/2015 2:30:38 PM
                                                                                                                    CATHY LUSK
                                                                                                                           CLERK


                                                        3301 Northland Dr.
                                                             SUITE 505
                                                       AUSTIN, TEXAS 78731                        FILED IN
                                                     TELEPHONE 512-302-0190                12th COURT OF APPEALS
                                                         FAX 512-323-6963                       TYLER, TEXAS
                                                        www.pbfcm.com
                                                                                           7/30/2015 2:30:38 PM
                                                                                                CATHY S. LUSK
                                                        July 30, 2015                               Clerk




Honorable Cathy Lusk, Clerk
Twelfth Court of Appeals of the State of Texas
1517 West Front Street, Suite 354
Tyler, Texas 75702

RE:    Court of Appeals Number: 12-15-00029-CV
       Trial Court Number:       14-1121-B
       Tonya Allen DDS, P.A. v. Smith County Appraisal District

Dear Ms. Lusk:

        It has come to my attention that I am not in your system as counsel for this matter. If you would,
please place me as co-counsel for this matter. In addition, please list Sandra Griffin, who is also with this
firm, as lead counsel for this matter. My Texas Bar Number is 00796816.

        I have forwarded a copy of the foregoing to opposing counsel on this date. Thank you for your
assistance with this matter.

                                                               Sincerely,

                                                               /s/Christopher S. Jackson

                                                               Christopher S. Jackson
                                                               Attorney for Appellee,
                                                               Smith County Appraisal District
                                                               cjackson@pbfcm.com




cc:    Mr. Michael Barnett, Smith County Appraisal District, via email
       Mr. Michael Eaton, Counsel for Appellant, via email




                     AM ARI L L O     ARL I NG TON      AUSTI N CONROE   HOUSTON       LUBBOCK
                        M C AL L EN     M I DL AND      SAN ANTONI O TYLER  WI CH I TA FAL L S